Citation Nr: 1109100	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-40 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic left shoulder disorder.  

2.  Entitlement to service connection for chronic hearing loss disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had certified active service from January 1999 to January 2002.  He had additional duty with the United States Army Reserve and the Missouri Army Reserve National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Columbia, South Carolina, Regional Office which, in pertinent part, denied service connection for a left shoulder disorder and bilateral hearing loss disability.  The Veteran subsequently moved to Florida.  In January 2009, the Veteran's claims file was transferred to the St. Petersburg, Florida, Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that he incurred a chronic left shoulder disorder when he injured his shoulder while stationed in Bosnia and sustained chronic hearing loss disability secondary to his inservice noise exposure which included firing tanks and guns and explosions.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service personnel documentation of record states that he served with the Missouri Army National Guard from January 2002 to January 2003.  The Veteran's complete periods of active duty, active duty for training, and inactive duty with the Missouri Army National Guard have not been verified.  The VA should obtain all relevant military treatment records and other documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran's service treatment records reflect that he was seen for left shoulder complaints.  Clinical documentation dated in May 2001 states that assessments of left shoulder "pain/suspected overuse syndrome [with] components of tendonitis;" "possible [acromioclavicular] arthritis;" "+/- rotator cuff tear;" and tendonitis were advanced.  A November 2005 VA treatment record notes that the Veteran complained of chronic left shoulder pain.  He presented a history of having dislocated the shoulder in 2001 while stationed in Bosnia.  An assessment of left shoulder pain was advanced.  A December 2006 VA treatment record conveys that the Veteran exhibited left shoulder trapezoid ridge and scapular tenderness with spasm and right upper extremity limitation of rotation.  An assessment of left shoulder pain was advanced.  The Veteran has not been afforded a VA examination for compensation purposes which encompasses the left shoulder.  

An October 2001 Army audiogram reports that the Veteran "was routinely noise exposed."  A March 2009 VA audiological evaluation indicates that the Veteran complained of left ear hearing loss due to his military noise exposure.  The Veteran was diagnosed with bilateral sensorineural hearing loss disability.  No specific pure tone thresholds in decibels were reported.  The audiologist opined that:

Based on today's finding and the patient's reported history, it is more than likely as not that a component of the Veteran's hearing loss is the result of acoustic trauma suffered while on active duty unless hearing evaluations performed at the time of and/or some date after his military discharge are available to document that the Veteran's hearing was within normal limits or significantly better at that time.  

An April 2009 VA otolaryngological evaluation notes that the Veteran was diagnosed with left ear sensorineural hearing loss disability.  No specific pure tone thresholds in decibels were reported.  The Veteran has not been afforded a VA audiological examination for compensation purposes.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that a VA examination for compensation purposes which addresses the Veteran's left shoulder and hearing loss disabilities would be helpful in resolving the issues raised by the instant appeal.  

As the claims file is being returned to the RO, it should be updated to include any VA treatment records compiled since April 2009.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center, the appropriate service entity, and/or Defense Finance and Accounting Service (DFAS) and request that it verify the Veteran's complete periods of active duty, active duty for training, and inactive duty for training with the Missouri Army National Guard between January 2002 and January 2003.  Also request from the appropriate source(s) that all available service treatment records associated with such duty be forwarded for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his left shoulder and hearing loss disabilities.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation, not already of record, for incorporation into the record.  

3.  Associate with the claims folder all relevant VA clinical documentation pertaining to treatment of the Veteran, not already of record, including that provided after April 2009.  

4.  Then schedule the Veteran for a VA examination to address the current nature and etiology of his claimed chronic left shoulder and hearing loss disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should advance an opinion as to the following questions:  

a.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic left shoulder disorder had its onset during active service/active duty/active duty for training; is etiologically related to the Veteran's inservice left shoulder complaints; or is otherwise related to active service/active duty/active duty for training.  The Veteran should be provided with an opportunity to describe symptoms he has had with the shoulder since his discharge from service.  

b.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic hearing loss disability had its onset during active service/active duty/active duty for training; is etiologically related to the Veteran's inservice noise exposure; or is otherwise related to active service/active duty/active duty for training.  

Send the claims folder to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner or examiners are requested to provide a rationale for all stated opinions, which may include references to medical literature and studies.  

5.  Then readjudicate the issues of the Veteran's entitlement to service connection for both a chronic left shoulder disorder and chronic hearing loss disability.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

